Citation Nr: 0431255	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  97-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 19, 1999.  This matter was 
originally on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.


FINDING OF FACT

The veteran's PTSD is not related to active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's March 1999 Remand, the RO requested 
the veteran's service medical records and VA treatment 
records for PTSD or any psychiatric condition including the 
April 1988 psychological evaluation and the December 1988 
hospitalization report.  In addition, the RO requested that 
the veteran clarify and provide additional details regarding 
his claimed stressors, advised him of the probative value of 
lay statements, and provided him with a list of possible 
alternative evidence sources.  The RO requested that U.S. 
Armed Services Center for Unit Records Research (CURR) 
provide any information that might corroborate each of 
veteran's alleged stressors.  The RO also afforded the 
veteran a VA psychiatric examination and informed the 
psychiatrist of the stressor that it had determined was 
corroborated by the evidence of record.  Although the 
veteran's claims folder and Board remand was not made 
available to the psychiatrist for review prior to the 
examination, the examiner noted that it was reviewed 
thoroughly in conjunction with the examination.  Therefore, 
based on the foregoing actions, the Board finds that the RO 
complied with the Board's March 1999 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

The Board notes that in October 1995, prior to VCAA 
enactment, the RO sent a letter to the veteran asking the 
veteran to provide specific information regarding his PTSD 
claim.  The letter advised the veteran that VA needed a 
detailed description of the specific traumatic incidents 
which produced the stress that resulted in his claimed PTSD, 
dates and places of any in-service treatment for PTSD, 
reports from private physicians who had treated the veteran 
for PTSD since discharge, and if no treatment had been 
received, the symptoms that he had that caused him to believe 
that he had PTSD.

In August 2003, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA was responsible for obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain all evidence from 
federal agencies and facilities.  While the August 2003 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to furnish evidence showing an event 
in service causing a disease, medical evidence of an existing 
mental disability, and a relationship between the disability 
and the event in the military.  The RO also advised the 
veteran that he could submit evidence from a list of 
alternative sources.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in September 1995.  Thereafter, in a 
rating decision dated in January 1997 the issue for service 
connection for PTSD was denied.  Only after that rating 
action was promulgated did the RO, in August 2003, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
August 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
requested the veteran's service medical records and obtained 
the veteran's VA outpatient treatment records.  The Board 
notes that the record reflects that VA has been unable to 
locate the veteran's service medical records.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that, in 
cases where records once in the hands of the Government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule in our final decision.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis has been undertaken with this heightened duty in 
mind.  

The veteran was afforded two VA examinations in connection 
with his claim for PTSD.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Regulation 38 C.F.R. § 3.304(f) sets forth 
the three elements required to establish service connection 
for PTSD.  For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

The veteran contends that he suffers from PTSD as a result of 
his military service.  At the October/November 1995 VA 
examination, the veteran asserted that he was traumatized at 
least four times in the military.  The October 24, 1995 
Social and Industrial History for PTSD included the following 
incidents:  

(1)	The veteran reported being traumatized in Germany 
when his platoon sergeant made him hold a live round in 
his hand as it was continued to be hot and cracking.  
(2)	The veteran reported being traumatized in Germany 
when he was beaten up, after drinking and returning to 
his room, by a fellow American soldier, Mr. V.  He 
reported that he lost three teeth in the assault and 
that he believed that this soldier was trying to kill 
him.  He also complained that he received an Article 15 
for this assault in which he was, in fact, the victim.  
(3)	The veteran reported being traumatized during NATO 
maneuvers when the truck following his tank ran over, 
cut in half, and killed an Irish soldier.  He reported 
that the Irishman took half an hour to die, and 
screamed during that time.  He reported that he sat 
nearby, smoking a cigarette, listening to the screams.  
(4)	The veteran reported being traumatized on another 
set of maneuvers when he was attacked by an unknown 
American soldier.  He defended himself and, in fact, 
attacked the soldier vigorously and choked him.  The 
name of the soldier was not known.

At the August 1997 RO hearing, the veteran discussed the 
incident between himself and his platoon sergeant in the tank 
with the live round, the incident between himself and Mr. V, 
and the incident with the Irish soldier.  The fourth incident 
noted above was not mentioned.  

In October 2002, the veteran provided a summary of his 
claimed stressors.  The three incidents mentioned above were 
noted as well as a different fourth incident where, in 1979 
at the East German border, the veteran nearly went off a 
cliff while sitting in the back of a 21/2 ton truck.

The veteran did not serve in Vietnam during the Vietnam 
Conflict nor, for that matter, was he even in service during 
that period.  Clearly he is not a combat veteran and, 
therefore, is not entitled to have his claim reviewed under 
the relaxed evidentiary standard set forth in 38 U.S.C.A. § 
1154(b) and his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f).  The regulatory requirement 
for "credible supporting evidence" means that "the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor." Dizoglio 
v. Brown, 9 Vet. App. 163 (1996).

The United States Armed Services Center for Research of Unit 
Records was unsuccessful in verifying any of the incidents 
claimed by the veteran as in-service stressors.  

The veteran's service personnel records, however, contain 
evidence of a fight between the veteran and Mr. V.  A 
February 28, 1979 Record of Proceedings under Article 15, 
UCMJ confirms that the veteran was charged with disrespectful 
language toward a superior NCO on February 20, 1979, failing 
to go at the time prescribed to his appointed place of duty 
at 0730 on February 21, 1979, and being derelict in the 
performance of his duties by willfully failing to remain 
awake while on duty as Assistant CQ on May 1, 1979.  An 
additional charge, participating in a breach of the peace by 
wrongfully engaging in a fight in C Company billets with 
Private V on February 20, 1979, had been deleted from the 
Article 15 with a black line.  He was found guilty of the 
disrespectful language, failure to report, and dereliction of 
duty charges and sentenced on March 7, 1979.  On March 20, 
1979, he signed a statement that he did not appeal the 
matter.   Service medical records submitted by the veteran 
indicate that the veteran presented on March 5, 1979 "with 
teeth #7 & 8 fractured off 2 mm above gingiva and exposing 
pulp."  The record indicates that the injury occurred 8 days 
before, which would have been February 25, 1979.  

The Board notes that the timing is slightly off with respect 
to the date in which the veteran participated in a fight with 
Mr. V and the date in which the veteran's two front teeth 
were reportedly fractured.  However, resolving all doubt in 
the veteran's favor, the Board finds that there is credible 
supporting evidence that the fight between the veteran and 
Mr. V occurred and that the veteran's two front teeth were 
injured as a result.

In addition, a review of the record reflects a current 
diagnosis of PTSD.  However, the record lacks medical 
evidence of a causal nexus between diagnosed PTSD and the 
verified in-service stressor.

An August 1995 VA outpatient treatment record indicates an 
assessment that the veteran may have PTSD from alleged abuse.  
A September 1995 VA outpatient treatment record indicates 
that the symptoms associated with PTSD that the veteran 
experienced were intrusive thoughts, insomnia, irritability, 
and increased startle response.  The physician requested 
additional evaluation for PTSD.     

A VA examination was conducted in October/November 1995.  The 
VA examiner noted that the veteran had evidence of PTSD, 
clearly documented.  The examiner noted that the veteran had 
a long history of abuse in childhood, a negative upbringing, 
lack of a father, and a limited response repertoire for 
dealing with stressful situations.  The examiner noted that 
an April 1988 psychological evaluation and a December 1988 
report of hospitalization were reviewed.  In addition, the 
October 1995 social and industrial history for PTSD, which 
included the traumatic incidents reported by the veteran, was 
reviewed.  The veteran was diagnosed with polysubstance 
dependence; past history, multiple substance dependencies; 
PTSD, chronic, moderate; and depressive disorder, chronic, in 
part related to diagnoses above.  The examiner noted, 
"traumatic stressors, severe in level during military 
service in Germany." 

A VA examination was conducted in February 2004.  The VA 
examiner noted that in the course of the interview, the 
veteran claimed four different stressors.  The examiner 
noted, however, that the only stressful event which had been 
verified was the incident in which the veteran engaged in a 
fight with Mr. V and was given an Article 15 for not showing 
up in formation.  The examiner also noted that the issue of 
the fight was dropped from the proceedings and that in 
reviewing the veteran's records, he did not find any 
verification of the veteran's claim of being severely beaten.  

The veteran reported that he had at least a dozen alcohol and 
drug-related blackouts.  He reported that as a child, his 
stepfather knocked him 15 feet and that he blacked out.  He 
also reported that he was sexually abused as a child at a 
camp.

After reviewing the claims file and interviewing and 
examining the veteran, the VA examiner stated, "Based on my 
examination of the veteran, and when directly questioned, he 
stated that the intrusive memories he had were of his 
childhood abuse.  While in fact he may have been in some 
unpleasant and possibly stressful situations in the military, 
it is my medical opinion that they were not sufficient to 
produce the psychiatric symptoms that he has.  It is as 
likely as not that his psychiatric disorders are a result of 
his trauma in childhood and subsequent substance abuse."

While the October/November 1995 VA examiner diagnosed the 
veteran with PTSD and indicated that the veteran's stressors 
were severe "in level" during military service in Germany, 
the examiner was assessing the totality of the veteran's 
traumatic incidents, whether they were verified or not.  The 
February 2004 examiner was informed that the only verified 
stressor was the incident in which the veteran engaged in a 
fight with Mr. V, and he limited his medical opinion 
accordingly.  Therefore, the Board accords greater 
evidentiary weight to the February 2004 VA examiner's opinion 
and less probative value to the October/November 1995 
examiner's statements as they appear to be based on the 
veteran's own report of events during service, rather than on 
verified evidence.  Therefore, in the absence of a medical 
opinion attributing the veteran's PTSD to the verified in-
service stressor, the Board concludes that there is no basis 
for service connection for PTSD.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



